Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 

Response to Arguments
3.	The objection to the specification (Abstract) set forth to the Final Office Action mailed on 5/11/2022 has been withdrawn because of the amendment filed on 8/11/2022. However, the new amended abstract has the limitation “disclosed”. Therefore, the specification (Abstract) is objected, because of the limitation “disclosed” added in the new amended specification (Abstract) filed on 8/11/2022. See below.

4.	Applicant’s arguments, see remarks page 6-9, filed 8/11/2022, with respect to the rejection(s) of claims 1-9 under 35 U.S.C. § 103(a) as being unpatentable over Harrison (US 4,439,731) in view of Robar (US 7,123,030) have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 6-8, regarding amended independent claim 1 that “Applicants have amended claim 1 to further clarify the claimed invention. As now amended, claim 1 recites in part “a primary coil for generating a magnetic field, wherein (Remarks-Page 6) the windings of the primary coil are wound around the endless belt, wherein the magnetic field generated by the primary coil is parallel to the endless belt and a secondary coil for measuring the magnetic flux density, wherein the windings of the secondary coil are wound around the endless belt.” Although of differing scope, similar amendments have been made to independent claim 6. Support for such amendments is found at least in Figures 1 and 2 and their accompanying text of the originally filed specification and thus no new matter is added (Remarks-Page 7).
………..
In contrast, Harrison, the primary reference, does not disclose a primary coil with windings wound around the endless belt. As shown in Figure 2 of Harrison, the windings of the primary coils 6A and 6B are wound around the yokes, and are not wound around the endless belt. The magnetic field is thus produced in the yoke and then must deviate by 90 degrees to enter the endless belt. Thus, the magnetic field is perpendicular to and not parallel to the endless belt (Remarks-Page 7).
………………………
Applicants submit that Robar fails to remedy the deficiencies of Harrison and is not cited as teaching such. In particular, Robar fails to teach or suggest that windings of a primary and second coil are wound around an endless belt and that a generated magnetic field is parallel to the endless belt.
Accordingly, the Office Action has failed to demonstrate a prima facie case of obviousness at least because the combination of Harrison and Robar fails to teach each and every element of the pending claims. Applicants request the rejection of claims 1-9 be withdrawn (Remarks-Page 8).”

Examiner Response:
Applicant’s arguments, see page 6-8, stated above, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims. The following limitations are now added to independent claim 1, “a primary coil for generating a magnetic field, wherein the windings of the primary coil are wound around the endless belt, wherein the magnetic field generated by the primary coil is parallel to the endless belt, and a secondary coil for measuring the magnetic flux density, wherein the windings of the secondary coil are wound around the endless belt” which necessitates a new ground of rejection. Ninnis in the US Patent Number US 5426362 A and Artinger in the US Patent Number US 5929634 A is applied to meet at least the amended limitation. Therefore claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Ninnis (US 5426362 A) in view of Artinger (US 5929634 A). Similar amendment for another independent claim 6. Therefore claims 1 and 6 are now rejected under 35 U.S.C. 103 as being unpatentable over Ninnis in the US Patent Number US 5426362 A in view of Artinger in the US Patent Number US 5929634 A. Applicant’s argument is moot in view of newly applied combination of references. See the rejection set forth below.

Claim(s) 2-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ninnis in the US Patent Number US 5426362 A in view of Artinger in the US Patent Number US 5929634 A as applied to claims 1 and 6 above, and further in view of Robar et al. (Hereinafter “Robar”) in the US Patent Number US 7123030 B2. See the rejection set forth below.


For expedite prosecution, applicant representative is invited to call the examiner to discuss any possible amendment to overcomes the rejection and also if any further clarification is needed. 


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

6.	The abstract of the disclosure is objected to because:

The opening sentence “An apparatus for determining Magnetic properties Of a portion of a magnetizable endless belt are disclosed” is improper.

            Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ninnis in the US Patent Number US 5426362 A in view of Artinger in the US Patent Number US 5929634 A.

Regarding claim 1, Ninnis teaches an apparatus [16] in Figure 1 for determining magnetic properties of a magnetizable endless belt (electromagnetic sensing of damage and/or deterioration of objects made of, or incorporating, a magnetically permeable material, such as an elongate conveyor belt where reinforcing cables made of the magnetically permeable material are imbedded in (and thus largely concealed in) a relatively nonpermeable material such as a rubber-like structure of the belt; Column 1 Line 8-15; FIG. 1, there is shown a portion of a conveyor belt 10 having a main body portion 12 made of a rubber-like; Column 2 Line 46-48; This apparatus comprises a field coil means adapted to produce a magnetic field in an operating area adjacent to the field coil means. It also comprises sensing means responsive to strength of the magnetic field at the operating area; Column 1 Line 62-66), comprising:
a primary coil [18] for generating a magnetic field, wherein the windings of the primary coil [18] are wound around the endless belt [10] (The apparatus 16 of the present invention comprises a field coil 18 which extends in rectangular loops entirely around the conveyor belt 10. The upper and lower portions of the field coil 18 are located by upper and lower nonmagnetic formers 20 and 22, in the form of rectangular plates; Column 2 Line 60-65), wherein the magnetic field [24, 26] generated by the primary coil [18] is parallel to the endless belt [10] (The field coil 18 creates upper and lower magnetic fields 24 and 26 which reach toward one another into an operating area within the field coil 18, with this operating area being the area through which the conveyor belt 16 or other member comprising magnetically permeable material passes; Column 2 Line 66-68 & Column 3 Line 1-3; the magnetic field lines 24 and 26 lie parallel to the magnetically permeable cords 14 and will flow therethrough (due to the magnetic field lines encountering a path of lesser reluctance); Column 3 Line 13-15), 
and
a slotted yoke [20]+[22] (nonmagnetic formers 20 and 22, in the form of rectangular plates is the slotted yoke) for guiding the magnetic flux, wherein the endless belt [10] extends through slots in the yoke [20]+[22] (The apparatus 16 of the present invention comprises a field coil 18 which extends in rectangular loops entirely around the conveyor belt 10. The upper and lower portions of the field coil 18 are located by upper and lower nonmagnetic formers 20 and 22, in the form of rectangular plates; Column 2 Line 60-65; Formers 20 and 22 as the slotted yoke as it slots in both side of the belt and the endless belt [10] extends through slots in the yoke [20] + [22] as shown in Figure 1);
a first plurality of measuring devices [28] for measuring the magnetic field in a respective width portion parallel to the endless belt [10] (There are upper and lower sets, 28 and 30, respectively, of individual Hall effect sensors 32. The Hall effect sensors 32 of each set 28 and 30 extend in a transverse row from one side of the belt 10 to the other; Column 3 Line 3-7; Figure 1 shows a first plurality of measuring devices [28] for measuring the magnetic field in a respective width portion parallel to the endless belt [10]), and
a second plurality of measuring devices [30] for measuring the magnetic flux in the respective width portion of the endless belt [10] (There are upper and lower sets, 28 and 30, respectively, of individual Hall effect sensors 32. The Hall effect sensors 32 of each set 28 and 30 extend in a transverse row from one side of the belt 10 to the other; Column 3 Line 3-7; Figure 1 shows a second plurality of measuring devices [30] for measuring the magnetic flux in the respective width portion of the endless belt [10]).
Ninnis fails to teach that a secondary coil for measuring the magnetic flux density, wherein the windings of the secondary coil are wound around the endless belt.
Artinger teaches a device for generating a detection signal upon occurrence of metallically conductive parts in an at least substantially non-conductive conveyor stream (Column 1 Line 8-10), wherein 
a secondary coil [S1, S2, S3] (transmitting coil S1, receiving coil S2 and S3) in Figure 2 for measuring the magnetic flux density, wherein the windings of the secondary coil are wound around the endless belt [B] (FIGS. 1, 2 and 3 consists of two parts OT and UT, of which one is U-shaped and the other is designed as a flat support. These two parts enclose a conveyor belt B. In the part OT, a transmitting coil S1 is arranged. In the part OT, moreover, a generator G supplying the transmitting coil with alternating current and a circuit A for deriving a detection signal from metallically conductive parts contained in the conveyor material are arranged. In the support UT, two receiving coils S2 and S3, displaced in the direction of conveyance, are arranged; Column 4 Line 23-35; Figure 2 shows that the coils S1, S2 and S3 are wound around the conveyor belt B). The purpose of doing so is to also reliably detect small, metallically conductive, solid parts, and not only as such, but also with regard to their material type.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ninnis in view of Artinger, because Artinger teaches to include a secondary coil for measuring the magnetic flux density also reliably detects small, metallically conductive, solid parts, and not only as such, but also with regard to their material type (Column 2 Line 22-24)


Regarding claim 6, Ninnis teaches a method for determining magnetic properties of a width portion of a magnetizable endless belt [10] (electromagnetic sensing of damage and/or deterioration of objects made of, or incorporating, a magnetically permeable material, such as an elongate conveyor belt where reinforcing cables made of the magnetically permeable material are imbedded in (and thus largely concealed in) a relatively nonpermeable material such as a rubber-like structure of the belt; Column 1 Line 8-15; FIG. 1, there is shown a portion of a conveyor belt 10 having a main body portion 12 made of a rubber-like; Column 2 Line 46-48; This apparatus comprises a field coil means adapted to produce a magnetic field in an operating area adjacent to the field coil means. It also comprises sensing means responsive to strength of the magnetic field at the operating area; Column 1 Line 62-66), comprising:
generating a magnetic field, which is parallel to the endless belt [10] and spans the width of the endless belt [10] (The field coil 18 creates upper and lower magnetic fields 24 and 26 which reach toward one another into an operating area within the field coil 18, with this operating area being the area through which the conveyor belt 16 or other member comprising magnetically permeable material passes; Column 2 Line 66-68 & Column 3 Line 1-3; the magnetic field lines 24 and 26 lie parallel to the magnetically permeable cords 14 and will flow therethrough (due to the magnetic field lines encountering a path of lesser reluctance); Column 3 Line 13-15), wherein the magnetic field [24, 26] is generated by a primary coil [18], the windings of the primary coil [18] being  wound around the endless belt [10] (The field coil 18 creates upper and lower magnetic fields 24 and 26 which reach toward one another into an operating area within the field coil 18, with this operating area being the area through which the conveyor belt 16 or other member comprising magnetically permeable material passes; Column 2 Line 66-68 & Column 3 Line 1-3), 
determining the magnetic field in the width portion parallel to the surface of the endless belt [10] (There are upper and lower sets, 28 and 30, respectively, of individual Hall effect sensors 32. The Hall effect sensors 32 of each set 28 and 30 extend in a transverse row from one side of the belt 10 to the other; Column 3 Line 3-7; Figure 1 shows a first plurality of measuring devices [28] for measuring the magnetic field in a respective width portion parallel to the endless belt [10]; Figure 1 shows measuring devices [30] for measuring the magnetic flux in the respective width portion parallel to the surface of the endless belt [10]).
determining the magnetic flux which passes from the width portion of the endless belt into a yoke [20] + [22] (nonmagnetic formers 20 and 22, in the form of rectangular plates is the slotted yoke) (The apparatus 16 of the present invention comprises a field coil 18 which extends in rectangular loops entirely around the conveyor belt 10. The upper and lower portions of the field coil 18 are located by upper and lower nonmagnetic formers 20 and 22, in the form of rectangular plates; Column 2 Line 60-65; Formers 20 and 22 as the slotted yoke as it slots in both side of the belt and the endless belt [10] extends through slots in the yoke [20] + [22] as shown in Figure 1); and 
determine a magnetic property of the width portion of the endless belt based on the determined total magnetic field and the magnetic flux density in the width portion and the magnetic field of the width portion (To describe the operation of the present invention, it will be noted that the magnetic field lines 24 and 26 lie parallel to the magnetically permeable cords 14 and will flow therethrough (due to the magnetic field lines encountering a path of lesser reluctance). The Hall effect sensors 32 above and below the belt 10 are placed within the magnetic field lines 24 and 26 and are positioned such that their active (that is magnetic flux sensing) axes will intersect the lines of flux 24 or 26. The output of each Hall effect sensor 32 will be a function of the ampere turn product of the field coil 18, the sensitivity to magnetic flux of the sensors 32 themselves, the position of each sensor 32 in relation to the magnetic field lines 24 or 26, the permeability of the cords or cables 14, and the position of the cords 14 in relation to the magnetic field lines 24 and 26; Column 3 Line 12-28).
Ninnis fails to teach that determining the total magnetic field generated by use of a secondary coil, the windings of the secondary coil being wound around the endless belt.
Artinger teaches a device for generating a detection signal upon occurrence of metallically conductive parts in an at least substantially non-conductive conveyor stream (Column 1 Line 8-10), wherein 
determining the total magnetic field generated by use of a secondary coil [S1, S2, S3] (transmitting coil S1, receiving coil S2 and S3) in Figure 2, the windings of the secondary coil being wound around the endless belt [B] (FIGS. 1, 2 and 3 consists of two parts OT and UT, of which one is U-shaped and the other is designed as a flat support. These two parts enclose a conveyor belt B. In the part OT, a transmitting coil S1 is arranged. In the part OT, moreover, a generator G supplying the transmitting coil with alternating current and a circuit A for deriving a detection signal from metallically conductive parts contained in the conveyor material are arranged. In the support UT, two receiving coils S2 and S3, displaced in the direction of conveyance, are arranged; Column 4 Line 23-35; Figure 2 shows that the coils S1, S2 and S3 are wound around the conveyor belt B). The purpose of doing so is to also reliably detect small, metallically conductive, solid parts, and not only as such, but also with regard to their material type.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ninnis in view of Artinger, because Artinger teaches to include a secondary coil for measuring the magnetic field also reliably detects small, metallically conductive, solid parts, and not only as such, but also with regard to their material type (Column 2 Line 22-24)

Claim(s) 2-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ninnis in the US Patent Number US 5426362 A in view of Artinger in the US Patent Number US 5929634 A as applied to claims 1 and 6 above, and further in view of Robar et al. (Hereinafter “Robar”) in the US Patent Number US 7123030 B2.


Regarding claim 2, the combination of Ninnis and Artinger fails to teach an apparatus, wherein the first and the second plurality of measuring devices measure in at least two width portions, preferably in more than five and particularly preferably in 14 width portions.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the first and the second plurality of measuring devices [310] measure in at least two width portions, preferably in more than five and particularly preferably in 14 width portions (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44 The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this location would indicate a defect in the steel cord; Column 5 Line 33-53; Each sensor corresponds to each cord in the rope and there is twelve steel rope cord therefore it can measure different width portion two width portions or more than five or 14 width portions). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ninnis and Artinger in view of Robar, because Robar teaches to include the first and the second plurality of measuring devices to measure in at least two width portions configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).


Regarding claim 3, the combination of Ninnis and Artinger fails to teach an apparatus, wherein the measuring devices for measuring the magnetic field in a width portion are arranged above and below the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the measuring devices [310] for measuring the magnetic field in a width portion are arranged above and below the endless belt [302] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ninnis and Artinger in view of Robar, because Robar teaches to have the measuring devices arranged above and below the endless belt configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).
Regarding claim 4, the combination of Ninnis and Artinger fails to teach an apparatus, wherein the measuring devices for measuring the magnetic flux density are arranged in a width portion above and below the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the measuring devices [310] for measuring the magnetic flux density are arranged in a width portion above and below the endless belt [302] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ninnis and Artinger in view of Robar, because Robar teaches to have the measuring devices arranged above and below the endless belt configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).
Regarding claim 5, the combination of Ninnis and Artinger fails to teach an apparatus, wherein measuring devices arranged on the edge of the endless belt detect a smaller portion width than measuring devices arranged centrally.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
measuring devices [310] arranged on the edge of the endless belt [302] detect a smaller portion width than measuring devices arranged centrally [310] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44; Each sensor corresponds to each cord in the rope and there is twelve steel rope cord therefore measuring devices are arranged on the edge of the belt and also central of the belt; For different width in the end side and in the center of the belt measuring device both smaller portion and then the width in the central portion of the belt). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ninnis and Artinger in view of Robar, because Robar teaches to have measuring devices arranged on the edge of the endless belt to detect a smaller portion width than measuring devices arranged centrally configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).


Regarding claim 7, the combination of Ninnis and Artinger fails to teach a method, wherein the total width of the endless belt is metrologically divided into at least three width portions, preferably in more than five and particularly preferably in 14 width portions.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the total width of the endless belt is metrologically divided into at least three width portions, preferably in more than five and particularly preferably in 14 width portions (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44 The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this location would indicate a defect in the steel cord; Column 5 Line 33-53; Each sensor corresponds to each cord in the rope and belt comprises the total width of the belt and there is twelve steel rope cord which can be divided into at least three width portions, preferably in more than five and particularly preferably in 14 width portions). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ninnis and Artinger in view of Robar, because Robar teaches to include the first and the second plurality of measuring devices to measure in at least two width portions configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).




Regarding claim 8, Ninnis teaches a method, 
wherein the endless belt [10] is continuously moved (FIG. 1, there is shown a portion of a conveyor belt 10 having a main body portion 12 made of a rubber-like; Column 2 Line 46-48; The conveyor belt is moved relative to the apparatus so that when there is a damaged area, this will change the reluctance path, which changes the field intensity and is in turn detected by the Hall effect sensors; Abstract).


Regarding claim 9, the combination of Ninnis and Artinger fails to teach a method, wherein the magnetic field is measured in the width portion above and below the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the magnetic field is measured in the width portion above and below the endless belt [302] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ninnis and Artinger in view of Robar, because Robar teaches to have magnetic field measured in the width portion above and below the endless belt configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858